DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 105895664) in view of Liao et al (US Pub 2010/0258810).
In re claim 1, Fan et al discloses a method for manufacturing a display substrate, comprising: forming a pixel definition layer transitional pattern (i.e. 23) on a base substrate (i.e. 12); forming a common layer (i.e. 24), that is broken at the undercut (i.e. in this case, the common layer has a partition structure 27 which is equivalent to being “broken”), on the base substrate; and forming a cathode (i.e. 28) on the base substrate (i.e. see at least Figure 2; paragraphs 36-67).
Fan et al does not explicitly disclose the pixel definition layer transitional pattern being provided at a lateral surface with an undercut, and removing the undercut to obtain a pattern of a pixel definition layer.
However, Liao et al discloses the pixel definition layer transitional pattern (i.e. 230’ or 250) being provided at a lateral surface with an undercut, and removing the undercut (i.e. in this case, stripping the photoresist layer 240 from the undercut areas is equivalent to removing undercuts) to obtain a pattern of a pixel definition layer (i.e. see at least Figures 2A-2E, 5B; The First Embodiment, The Third Embodiment).
The advantage is that an undercut structure improves the manufacturing of the semiconductor device (i.e. see at least paragraphs 0011, 0028).

In re claim 2, Fan et al, as discussed above, does not explicitly disclose wherein the forming the pixel definition layer transitional pattern on the base substrate comprises: forming at least two dam members on the base substrate, wherein the at least two dam members are located in a direction perpendicular to the base substrate, the pixel definition layer transitional pattern comprises the at least two dam members, and the undercut is formed between two of the at least two dam members.
However, Liao et al discloses forming at least two dam members (i.e. 230a’, 230b’) on the base substrate, wherein the at least two dam members are located in a direction perpendicular to the base substrate, the pixel definition layer transitional pattern comprises the at least two dam members, and the undercut is formed between two of the at least two dam members (i.e. see at least Figures 2A-2E, 5B; The First Embodiment, The Third Embodiment).
The advantage is that an undercut structure improves the manufacturing of the semiconductor device (i.e. see at least paragraphs 0011, 0028).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method for manufacturing a display substrate as taught by Fan et al with forming at least two dam members on the base substrate, wherein the at least two 
In re claim 14, Fan et al discloses forming the common layer on the base substrate, wherein the common layer comprises a first common layer portion at a pixel region defined by the pixel definition layer transitional pattern and a second common layer portion at a top surface of the pixel definition layer transitional pattern, and the first common layer portion and the second common layer portion are unconnected to each other (i.e. see at least Figure 2; paragraphs 36-67).
In re claim 16, Fan et al does not explicitly disclose wherein a pattern of a pixel definition layer comprises a first film layer and a second film layer, the first film layer is arranged at a side of the second film layer adjacent to a base substrate, and an etching rate of the first film layer is larger than an etching rate of the second film layer.
However, Liao et al discloses wherein a pattern of a pixel definition layer comprises a first film layer (i.e. 230b) and a second film layer (i.e. 230a), the first film layer is arranged at a side of the second film layer adjacent to a base substrate, and an etching rate of the first film layer is larger than an etching rate of the second film layer (i.e. see at least Figures 2A-2E, 5B; The First Embodiment, The Third Embodiment).
The advantage is that an undercut structure improves the manufacturing of the semiconductor device (i.e. see at least paragraphs 0011, 0028).

In re claim 18, Fan et al discloses wherein a common layer is broken at a boundary between the first film layer and the second film layer, and a cathode is continuous at the boundary between the first film layer and the second film layer (i.e. see at least Figure 2; paragraphs 36-67).
In re claim 19, the recitation “a display device” in the claim preamble specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 3-13, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817